KOHLSAAT, District Judge.
This is a bill for injunction brought under section 4966 of the Revised Statutes, as amended in 1897. Neither of the defendants resides in this district, and defendant Frohman enters a special appearance questioning the jurisdiction of the court on this ground. Complainant insists that section 4966, as amended, modifies the act of August 13, 1888, touching the district in which defendant may be sued, aud enables suit under said section to be brought in any district in which the defendant may be found. Upon a careful reading of said section, I am unable to concur in this construction, but am of the opinion that the amendment of 1897 simply confers upon courts other than those issuing the injunction the power to consider, enforce, and modify the same, and does not alter the pre-existing requirement that original jurisdiction in such cases vests only in the federal court of the district in which the defendant resides. The bill is dismissed for want of jurisdiction.